Order confirming the determination of the board of standards and appeals and dismissing the order of certiorari reversed on the law and the facts, with costs, certiorari order sustained and the determination of the board of standards and appeals annulled on the merits. The record is barren of facts, pertinent and material, to sustain the grounds of the decision appealed from, and the return fails to show any facts from which the inference of hardship may be drawn. (People ex rel. Fordham M. R. Church v. Walsh, 244 N. Y. 280.) Lazansky, P. J., Hagarty and Seudder, JJ., concur; Carswell, J., dissents and votes to affirm, with the following memorandum: The matter is one which rests in the discretion of the board. A sufficient though somewhat imperfectly evidenced basis for its action appears in the record. A court should not substitute its discretion for that of the body to whom the statute intrusts the exercise of discretion. Kapper, J., not voting.